Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 1 of 11 PageID #: 5346




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

JOAN E. QUINN, Individually and as Personal
                                    )
Representative of the Estate of JAMES
                                    )
ALBERT QUINN, Deceased, et al.      )
                                    )
           Plaintiffs,              ) Civil Action No. 15-cv-1005-RGA
                                    )
v.                                  )
                                    )
AVCO CORPORATION, LYCOMING ENGINES, )
CONTINENTAL MOTORS, INC., TELEDYNE )
CONTINENTAL MOTORS, INC., BENDIX    )
CORPORATION, ALLIED-SIGNAL, INC.,   )
HONEYWELL INTERNATIONAL, INC.,      )
JOHN DOE 1-50, JOHN DOE 51-100      )
                                    )
           Defendants.              )

          PLAINTIFFS’ MOTION FOR REARGUMENT OF DEFENDANT
      CONTINENTAL MOTORS, INC.’S MOTION FOR SUMMARY JUDGMENT

       Plaintiffs move this Honorable Court to allow reargument of the March 23, 2020 Order

granting Defendant’s Motion for Summary Judgment, based on the general aviation statute of

repose, the General Aviation Revitalization Act, “GARA” Pub. L. 103-298 (1994), reprinted in 49

U.S.C. § 40101, note. In the furtherance of justice, Plaintiffs request this Court to reconsider the

finding that the GARA defense applies to Continental in its capacity as the rebuilder and seller of

the accident magneto, as opposed to its role as a “manufacturer.” Applying GARA in this manner

runs afoul of Third Circuit precedent in the case Sikkelee v. Precision Airmotive Corp., 907 F.3d

701, 711 (3d Cir. 2018), reh'g denied (Dec. 11, 2018), cert. denied sub nom. Avco Corp. v.

Sikkelee, 140 S. Ct. 860 (2020).

I.     STATEMENT OF FACTS IN SUPPORT OF REARGUMENT

       As this Court has recognized in its opinion, there is no dispute that the accident magneto

was rebuilt and sold by Continental in 2002. (D.I. 268 at 9). “The magneto’s data plate contains
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 2 of 11 PageID #: 5347




an additional serial number, G02FA043R, which was the serial number assigned by Continental

to a rebuilt dual magneto it produced in 2002”. (D.I. 222 at 4-5; D.I. 222-1 at 33). The rotating

magnet and housing (which contained the pole shoes) that were used to assemble the subject

Magneto in 2004 were those used in the 2002 Continental rebuild. (D.I. 222 at 5; D.I. 268 at 10;

D.I. 223 at 94, Kelly Dep. at 149:23-150:10, 150:22-151:4). Continental rebuilt the accident

magneto under 14 C.F.R. § 43.3. It then sold the accident magneto, including the housing (which

contains the pole shoes) and rotor assembly that were in the accident aircraft at the time of the

accident. The rebuild and sale of the accident magneto were not done within Continental’s

capacity as a “manufacturer.” Plaintiffs argued that the claims brought against Continental include

allegations that they were brought in Continental’s capacity as the rebuilder and seller of the

accident magneto. (Tr. at 12:6-22) (D.I 266 at 2, 7-8). As detailed herein, Continental’s role as a

rebuilder (and then seller) is wholly separate from a manufacturer and does not enjoy the

protections of GARA.

       The Court arrived at its conclusion based on an interpretation of 14 C.F.R. § 43.3(j) that

because only manufacturers are authorized to rebuild an aircraft part, Continental acted as a

manufacturer in reselling the magneto. (D.I. 268). However, the duties of a maintenance provider

are completely different and apart from the duties of a manufacturer. Section 43 “prescribes rules

governing the maintenance, preventative maintenance, rebuilding, and alteration” of aircraft

components. 14 C.F.R. § 43.1. The role and duties of manufacturers in their capacity as the

manufacturer of aircraft components is governed by 14 C.F.R. § 21. The standards for engines are

detailed in 14 C.F.R. § 33.

       The authority given to manufacturers to rebuild components is entirely separate and apart

from rebuilding or overhauling components. Continental can manufacture magnetos and



                                                2
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 3 of 11 PageID #: 5348




components because it holds a “Production Certificate”, authorizing Continental to manufacture

products and “Parts Manufacturing Approval” (“PMA”), authorizing the design. 14 C.F.R. §§

21.131, 21.301.    The Third Circuit explained the federal regulatory scheme applicable to

manufacturers in their capacity as manufacturers in Sikkelee, 907 F.3d at 711, but Continental did

not act that way here. In Sikkelee, the Court explained:

       A manufacturer seeking to make replacement parts generally must obtain a PMA,
       which allows the manufacturer to produce replacement parts for use on certificated
       products. See 14 C.F.R. §§ 21.8, 21.9, 21.303(a). A PMA holder may manufacture
       aftermarket parts, but must do so in accordance with the type certificate for the
       product, and must follow the same procedures as the type certificate holder. 14
       C.F.R. §§ 21.8, 21.9, 21.303(a), 21.319; FAA Order 8120.22A, Production
       Approval Process, ch. 4-5, at 4-7 to 4-8 (2016). The manufacturer may obtain a
       PMA by showing (1) its product is identical to the certificated product, through
       evidence of a licensing agreement; (2) its product is identical to the certificated
       product, without a licensing agreement; or (3) tests and computations showing that
       its product meets airworthiness requirements. See 14 C.F.R. § 21.303; FAA, Order
       8120.22A, 4-7 to 4-8. The process for changing a PMA design is the same as that
       for certificated designs; changes are classified as “major” and “minor,” and major
       changes must receive FAA approval before they can be included in the design,
       while minor changes can be approved using a method acceptable to the FAA. 14
       C.F.R. § 21.319.

907 F.3d at 711.

       In the capacity as a manufacturer, Continental must ensure that each completed product or

article to leave its manufacturing facility “conforms to the approved design and is in a condition

for safe operation” and report failures, malfunctions, and defects in items that it manufactures, and

to investigate failures. 14 C.F.R. §§ 21.146(e), 21.3. Continental did not conform with the duties

outlined in Section 21 with regard to the magneto line it bought from Bendix in the 1990’s. Instead,

it chose to remain only a rebuilder, thus exposing it to tort claims for negligence and sale of

defective parts which Plaintiff claims here. Therefore, as a rebuilder, Continental is not entitled

to the protection of GARA.




                                                 3
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 4 of 11 PageID #: 5349




   II.      LEGAL ARGUMENT

         Reargument is necessary to correct a clear error of law and fact, and to prevent manifest

injustice. Max’s Seafood Café v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999); see also N. River

Ins. Co. v. CIGNA Reinsurance, Co., 52 F.3d 1194, 1218 (3d Cir. 1995). Here, reargument should

be granted because the Court erred in finding that the actions of “manufacturing” and “rebuilding”

are synonymous for the purpose of GARA, (D.I. 268 at 12), and in failing to address Continental’s

sale of the accident components which is a state tort law claim not preempted by GARA. (See

D.I. 268 at 7-14). The Court’s decision is contrary to the precedential Sikkelee decision, which

held that GARA does not bar Plaintiffs’ state law claims and the state tort law system is

fundamental to our justice system and federal regulatory scheme.

         Continental never argued that it was afforded GARA protection for its actions taken as a

rebuilder and seller of the accident magneto, although Plaintiffs have filed claims against

Continental in those capacities. (D.I. 1 at ¶¶18-25, Counts Four and Five). “Because GARA’s

statute of repose is an affirmative defense, [defendant] has the burden of showing the affirmative

defense applies.” Lunn v. Hawker Beechcraft Corp., 417 P.3d 1206, 1211 (Ok. Civ. App. 2018).

Continental did not satisfy this burden with respect to the rebuild and sale. Plaintiffs have argued

that the rebuild and sale are not within Continental’s capacity as a “manufacturer.” (Tr. at 12:6-

22) (D.I 266 at 2, 7-8).

         The plain language of GARA and the legislative history weigh in favor of Plaintiffs’

position, which this Court stated “would make more sense as policy.” (D.I. 268 at 13). In

interpreting a statute, the Court should begin with the language of the statute. See United States v.

Ron Pair Enters., Inc., 489 U.S. 235, 241 (1989). To determine the plain meaning of a statutory

provision, the specific provision at issue should be analyzed, in addition to the structure of the



                                                 4
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 5 of 11 PageID #: 5350




statute as a whole, including its object and policy. See e.g. United States v. Thornhill, 759 F.3d

299, 308 (3d Cir. 2014). If ambiguity exists, Courts may look to legislative history as an aid to

interpretation. Byrd v. Shannon, 715 F.3d 117, 123 (3d Cir. 2013).

       The plain language of GARA provides:

       (a) IN GENERAL.- Except as provided in subsection (b), no civil action for
       damages for death or injury to persons or damage to property arising out of an
       accident involving a general aviation aircraft may be brought against the
       manufacturer of the aircraft or the manufacturer of any new component,
       system, subassembly, or other part of the aircraft, in its capacity as a
       manufacturer if the accident occurred-

               (1) after the applicable limitation period beginning on-
                          (A) the date of delivery of the aircraft to its first purchaser or
                           lessee, if delivered directly from the manufacturer; or
                          (B) the date of first delivery of the aircraft to a person engaged in
                          the business of selling or leasing such aircraft; or

               (2) with respect to any new component, system, subassembly, or other part
               which replaced another component, system, subassembly, or other part
               originally in, or which was added to, the aircraft, and which is alleged to
               have caused such death, injury, or damage, after the applicable limitation
               period beginning on the date of completion of the replacement or addition.

49 U.S.C. § 40101, note (emphasis added).

       The plain language of GARA affords protection only to a “manufacturer acting in its

capacity as a manufacturer.” The statutory language is clear, and there is no mention of

“rebuilders” or “sellers” of aircraft parts. Had Congress wanted to shield rebuilders and sellers, it

could have included them. In fact, based on the plain language of this statute, Congress clearly

considered the fact that a manufacturer could operate in a capacity other than that of a manufacturer

– just as Continental did here. Indeed, the Court recognized, “Continental can only seek refuge

behind GARA if it is the ‘manufacturer of the aircraft or manufacturer of any new component

system, subassembly, or other part of the aircraft." GARA§ 2(a).” (D.I. 268 at 11). However, the




                                                  5
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 6 of 11 PageID #: 5351




Court extended the GARA defense to Continental for its role under Section 43 for the rebuild, a

result Congress never intended.

       That is because Congress recognized that a rebuilder may act negligently in its rebuild and

GARA was never intended to apply to anyone except manufacturers in their capacity as

manufacturers, which Continental never was with respect to this magneto. Continental had a PMA,

which is only Parts Manufacturing Approval of someone else’s part, in this case Bendix. In this

instance it chose not to avail itself of GARA protection by acting solely as a rebuilder which was

never included in the statute. This is why the Court felt the result of its analysis gave a “peculiar

result.” If the Court interprets the statute as Plaintiffs have urged, the result is entirely consistent

with both the intent of Congress and the plain language of the statute.

       However, even if the Court finds the statutory language to be ambiguous such that resort

to legislative history is required, the legislative history of GARA further supports Plaintiffs’

position that GARA does not insulate anyone other than manufacturers acting in their capacity as

manufacturers. House Report 103-525(II) provides:

       Section 2(a) sets forth the legislation's basic limitation on civil actions for damages
       brought against manufacturers of general aviation aircraft and their component
       parts. This limitation applies with respect to civil actions arising out of “accidents,”
       and it is limited to civil actions brought against a manufacturer “in
       its capacity as a manufacturer.” The latter limitation is intended to insure that
       parties who happen to be manufacturers of an aircraft or a component part
       are not immunized from liability they may be subject to in some other
       capacity.

H.R. REP. 103-525(II) (emphasis added). Congress further stated: “[t]he liability of general

aviation aircraft manufacturers is governed by tort law. . . . While the specific contours have ebbed

and flowed, the public's right to sue for damages is ultimately grounded in the experiences of the

legal system and values of the citizens of a particular State.” H.R. Rep. No. 103-525(II), at 3-4

(1994). Respect for federalism and common law tradition had caused Congress “to tread very

                                                   6
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 7 of 11 PageID #: 5352




carefully when considering proposals . . . that would preempt State liability law.” Id. at 4. Congress

never intended to insulate rebuilders or sellers of aircraft components that happens to be

manufacturers, such as Continental in this instance.

       The plain language, intent, and legislative history do not include rebuilders, overhaulers,

or sellers of aviation components. However, the Court erroneously concluded that rebuilders and

manufacturers are the same, and applied the GARA defense to Continental in its capacity as a

rebuilder and seller, which are outside of Continental’s role as a manufacturer. Rebuilding a

magneto under Section 43 of the Federal Aviation Regulations is a maintenance procedure. 14

C.F.R. § 43.3 applies to the role of maintenance personnel, which includes manufacturers acting

in their capacity as rebuilders. The regulations that apply to manufacturers in their capacity as

manufacturers, 14 C.F.R. § 21, go to the design, manufacture, airworthiness approval, and

continuing airworthiness, as detailed above.

       Indeed, the Court recognized that extending GARA protection over Continental, in its

capacity as a rebuilder leads to a “peculiar result” because Continental performed the rebuild under

14 C.F.R. § 43.3 and “no third party has intervened to extend liability”, so there is “no concern

here of an endlessly restarting limitations period.” (D.I. 268 at 11-13). This result, which the

Court recognized was “peculiar” stems directly from adding the word “rebuilder” to the plain

statutory language that applies only to a manufacturer in its capacity as a manufacturer. This

interpretation is not only contrary to the plain meaning of GARA, but there is also no precedent

supporting the extension of GARA to “rebuilders” or “sellers.” In fact, such a finding belies the

statutory text, purpose, and legislative history.

       For example, in Garcia v. Wells Fargo Bank Nw., N.A. Tr., No. 10-20383-CV, 2011 WL

6257148, at *3 (S.D. Fla. Dec. 14, 2011). In Garcia, the defendant airplane manufacturer, Cessna,



                                                    7
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 8 of 11 PageID #: 5353




was sued for negligence and strict liability as the manufacturer, designer, and seller of the dash 7

actuator control unit, a component that plaintiffs claim failed. Cessna sold the unit 2 years before

the accident. Cessna argued that it could not be held liable for the sale of the replacement because

the sale was incidental to their role as an airplane manufacturer. Id. at *5. The court rejected

Cessna’s argument and stated: “Neither the text of GARA nor the Judiciary Committee Notes

make mention of a special exception for airplane manufacturers who then sell replacement

parts. The provisions of GARA and its legislative history confirm that GARA's protections

begin and end with the Defendant's role as a manufacturer.” Id. at *3 (emphasis added)

(finding no support in the text of GARA or in the Judiciary Committee Notes “to justify the

extension of that protection to the Defendant when it acts in other capacities,” and noting that “the

Judiciary Committee Notes advocate just the opposite”). Further, the court held that GARA did

not preempt the claims brought against manufacturers in their capacity outside the scope of

manufacturer, even if it was incidental to the manufacture of the part. Id. at * 3

       Similarly here, the rebuild and sale of the accident magneto are not within Continental’s

role as a manufacturer. Therefore, GARA should not apply with respect to the 2002 rebuild, and

sale of the accident magneto.

       Exonerating Continental from liability in relation to the 2002 rebuild and sale of the

magneto (including the housing and rotor assembly) jeopardizes the safeguards afforded by the

tort law system, which this Court recognized to be so important in Wyeth v. Levine, 555 U.S. 555

(2009), and undermines the Plaintiffs’ right to a jury trial. The United States Supreme Court

emphasized in Levine, “[s]tate tort suits uncover unknown […] hazards and provide incentives for

[defendants] to disclose safety risks promptly. They also serve a distinct compensatory function

that may motivate injured persons to come forward with information.” Id.



                                                 8
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 9 of 11 PageID #: 5354




        In the context of aviation, the Third Circuit recognized the importance of state tort claims

in Sikkelee. In that case, the Third Circuit rejected the defendant’s argument that the plaintiffs’

state law claims were preempted based on the federal regulatory scheme because of the important

role tort law provides in the furtherance of aviation safety. Sikkelee, 907 F.3d 701, 715. The Court

held:

        (1) “the Federal Aviation Act, the General Aviation Revitalization Act of 1994,
            and the regulations promulgated by the [FAA] reflect that Congress did not
            intend to preempt aircraft products liability claims in a categorical way,” id. at
            683; (2) “Congress has not created a federal standard of care for persons injured
            by defective airplanes,” id. at 696; and (3) “the type certification process cannot
            as a categorical matter displace the need for compliance in this context with
            state standards of care,” id. Thus, aircraft products liability cases … may
            proceed using a state standard of care, “subject to traditional principles of
            conflict preemption, including in connection with the specifications expressly
            set forth in a given type certificate.”

Id. at 711-12.

        Further, the grant of summary judgment on matters that are not preempted by GARA for

the rebuild and sale of the accident magneto removed Plaintiff here of her right to have the case

tried before a jury. U.S. Const., Amendment V, VII; Duke Power Co v. Carolina Environmental

Study Group, 438 U.S. 59, 86 (1978) (“Due process applies to any adjudication of important

rights.’”).

        The outcome of this Court’s Order granting Continental’s motion on the basis of GARA is

a result at odds with Congressional intent and the language of the statute. Had Continental been

solely a maintenance entity, there would be no argument that it is not protected for the rebuild

under GARA. Plaintiffs seek reargument of this Court’s ruling on this simple fact, so that the

ruling comports with the intent and language of GARA.

        In entering summary judgment under GARA, the Court stated: “I cannot rewrite the statute

even though I think the statute as Plaintiffs want to interpret it would make more sense as policy.”

                                                  9
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 10 of 11 PageID #: 5355




 (D.I. 268 at 13). However, Congress has already insured the policy that the Court found most

 sensible. Congress did not include “rebuilders” and “sellers” of aviation components within the

 protections of GARA. This conclusion is consistent not just with the policy and purpose of the

 statute, but with its plain meaning, its legislative history, and case law interpreting the statute.

 Therefore, Plaintiffs request this Court to reconsider its conclusion that GARA applies to

 rebuilders, and to enter a ruling that Continental is not protected under GARA as the seller of the

 magneto components installed on the accident aircraft.

        This expansion of the statute is just what the Third Circuit declined to do twice in its

 decision interpreting GARA in Sikkellee. The Court explained:

        “[S]tate tort law and other similar state remedial actions are often deemed
        complementary to federal regulatory regimes, and this appears to be such a case.”.
        “[T]he regulations are framed in terms of standards to acquire FAA approvals and
        certificates—and not as standards governing manufacturing generally,” which
        indicates “that the acquisition of a type certificate is merely a baseline
        requirement.” Sikkelee II, 822 F.3d at 694. Thus, “in the manufacturing context,
        the statutory language indicating that these are ‘minimum standards,’ means what
        it says.” Id. (internal citation omitted) (quoting 49 U.S.C. § 44701). State-law
        claims, […], supplement the federal scheme and further its central purpose: safe
        aircrafts.

        Moreover, “immuniz[ing] aircraft and aviation component part manufacturers from
        liability for their defective product designs” is “inconsistent with the [Federal
        Aviation] Act and its goal of fostering aviation safety.”

 Sikkelee, 907 F.3d 701, 714-715. This Court, bound by this Third Circuit decision should not

 expand GARA beyond the protections that it was reluctantly enacted to afford.

 III.   CONCLUSION

        For the reasons discussed, Plaintiff respectfully requests that the Court grant Plaintiff’s

 motion for reconsideration and vacate its judgment of summary judgment in favor of Continental.




                                                 10
Case 1:15-cv-01005-RGA Document 271 Filed 04/06/20 Page 11 of 11 PageID #: 5356




 Dated: April 6, 2020                      Respectfully submitted,



                                           FARNAN LLP


 OF COUNSEL:                               /s/ Michael J. Farnan
 Cynthia M. Devers, Esq.                   Brian E. Farnan (Bar No. 4089)
 THE WOLK LAW FIRM                         Michael J. Farnan (Bar No. 5165)
 1710-12 Locust Street                     919 N. Market St., 12th Floor
 Philadelphia, PA 19103                    Wilmington, DE 19801
 (215) 545-4220                            (302) 777-0300
                                           bfarnan@farnanlaw.com
                                           mfarnan@farnanlaw.com

                                           Attorneys for Plaintiffs




                                      11
